The Chancellor :—This court has not power, even with the consent of the parties, to decree an absolute or partial dissolution of the marriage contract, except in the *278special cases provided for by statute. By the act of 1813 concerning divorces, (2 R. L. 200,) this court may, on a bill filed by the wife, decree a divorce from bed and board, if it shall appear from the answer and confession of the defendant, or by the bill being taken pro confessa against him, or by proof taken in the cause in the usual manner, that the defendant has been guilty of such cruel and inhuman treatment of the wife, or such conduct towards her as to render it unsafe and improper for her to cohabit with him, and be under his dominion and control. By the act of April, 1824, (6 Laws of N. Y. 249,) this court is authorized to extend to husbands the same rights that are given to femes covert by the act of 1814, and to grant to a husband the same relief, and for like causes, as femes covert are entitled to under that act. But in neither case can this court grant a divorce, unless the charges contained in the complainant’s bill are satisfactorily established. It would be" aiming a deadly blow at public morals to decree a dissolution of the marriage contract merely because the parties requested it. Divorces should never be allowed, except for the protection of the innocent party, and for the punishment of the guilty. In Barry v. Barry, (1 Hopk. 118,) Chancellor Sanford decided that a decree for a divorce, a mensa et thora, could not be made upon the admission of the party by suffering the bill to be taken pro confessa against him; but that the real facts must in such cases be ascertained by the report of a master. If the bill is filed by the husband, and he makes out such a case as to entitle himself to a decree, the wife will have no claim.,upon his property for her support. He will be released fi m the obligation of supporting her, and she will be turned off penniless upon community, unless she has separate property for her maintenance. The statute has *given to this court no authority, in such a case, to provide for her support out of the husband’s property. It must, therefore, be a very strong case which will induce this court to grant a final separation on the application of the husband.
In the case before me, every allegation of misconduct on the part of the wife is fully denied by her answer. On the other hand, she sets up such conduct on the part of the complainant as does, in fact, render it unsafe and improper that she should live with him, or be under his dominion or control.[1] But I cannot-grant her any relief in this suit. If an amicable adjustment of these family difficulties cannot be made between the parties, she must file a bill to obtain a suitable provision for the support of herself and children. The complainant’s bill in this case must be dismissed with costs.

 The cruelty must be such as endangers life or health, and renders cohabitation unsafe. Perry v. Perry, 2 Paige, 501; S. C., 1 Barb. Ch. 516. See also Blowers v. Sturtevant, 4 Denio, 47; Whispell v. Whispell, 4 Barb. 217, 2 R. S. (4th ed.) 329, sec. 51.